DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicants are asked to include the subject matter of non-elected claim 1 into the elected claim 18 to avoid potential issues should the subject matter of claim 18 be found allowable.  The Examiner notes that rejoinder may or may not be possible depending on how claim 18 is found allowable; e.g. unexpected results predicated on the performance of the powder within a magnetic recording medium structure would not be commensurate in scope to the pure composition limitations in claim 1, for instance.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 18 – 19) in the paper filed February 10, 2021 is acknowledged.  Claims 1 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terakawa et al. (U.S. Patent No. 10,748,570 B2 and corresponding WO 2019/189941) in view of one or both of JP 60-164302 A and/or JP 03-147520 A.  See provided Abstract Translations of both JP documents.
Regarding claim 18, Terakawa et al. disclose a magnetic recording medium (Title) comprising a non-magnetic support (Figures, element 11) and a magnetic layer including a ferromagnetic powder and a binding agent on the non-magnetic support (element 13), wherein the ferromagnetic powder is a hexagonal strontium ferrite powder (col. 7, line 3 bridging col. 8, line 40 and col. 19, lines 22 – 34) having an average particle size of 10 – 25 nm (col. 19, lines 44 – 61) and a coercivity between 2000 – 4000 Oe (Table 1 and claims – noting that the vertical/perpendicular Hc always reads on this requirement and even the in-plane/longitudinal also sometimes reads on it).
Terakawa et al. fail to disclose adding 1 – 15 at% of Ga, Sc, In or Sb to the Sr ferrite.
However, both JP ‘302 A and JP ‘520 A teach adding overlapping amounts of Ga, Sc, In and/or Sb to a hexagonal ferrite, including Sr ferrites, inorder to tailor the Hc values (to substantially the same range as in Terakawa et al.), as well as to control the Hc dispersion and produce recording media capable of high recording density (see Abstract Translations of both).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Terakawa et al. to utilize an Sr ferrite including Ga, Sc, In and/or Sb in an amount meeting the claimed limitations as taught by one or both of JP ‘302 A and/or JP ‘520 A, as such an additive allows for tailoring of the Hc values and dispersion, thereby assisting in producing hexagonal Sr ferrite particles for use in high recording density applications.
Regarding claim 19, Terakawa et al. disclose the claimed, nominal apparatus limitations (col. 3, lines 35 – 59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 9, 2021